 124DECISIONSOF NATIONALLABOR RELATIONS BOARDPlumbers and Steamfitters Local UnionNo. 577,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIO (A. J. Stock-meister,Inc.) and Charles G. Jenkins.Case 9-CB-1958April 5, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn January 5, 1972, Trial Examiner Milton Janusissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatPlumbers and SteamfittersLocal No. 577, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO,itsofficers,agents,and representatives shall take the action set forth inthe Trial Examiner's recommended Order.'We note and correct the following typographical error in that section ofthe Trial Examiner's Decision entitled"Findings of Fact"which in no wayaffects the result in this case:In the last paragraph of the section entitled"Findings as to the Union'sKnowledge of Jenkins' Employment"the TrialExaminer inadvertently referred to 8(aX2)rather than to 8(b)(2).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS,Trial Examiner:This case was first heardon July 13, 1971, at Jackson,Ohio,pursuant to a chargefiled on March 17,and a complaint issued onMay 25, 1971.The complaint alleged that the Respondent Union (Plum-bers or Local577) in violationof Section 8(b)(2) and8(b)(1)(A) caused Stockmeister, the employer of the Charg-ing Party to transfer him from one job to another and there-after to discharge him, for reasons other than his failure totender periodic dues and initiation fees uniformly requiredas a condition for acquiring or retaining membership inLocal 577.After the close of the hearing, Local 577 filed a motion,on August 4, 1971, to reopen the hearing in order to de-termine the employment status of Jenkins, the ChargingParty,with Stockmeister, as disclosed by reports whichStockmeister made to various Union Funds, of which Local577 claimed to have learned about after the close of thehearing. The General Counsel, responding to the Union'smotion, indicated that he did not object to reopening thehearing for the limited purpose ofdeterminingthe relevancyand admissibility, if any, of the newly discovered documen-tary evidence. On September 8, I ordered the hearing re-opened, and on October 13, 1971, the reopened hearing washeld at Jackson, Ohio. At the hearing, I admitted the doc-umentary evidence proffered by the Union, and heard thetestimony of witnesses bearing generally on the relevance ofthese documents.Upon the entire record in the case, the briefs receivedfrom the General Counsel and Respondent, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERA. J. Stockmeister, Inc., is an Ohio co oration with itsprincipal place of business at Jackson, Ohio, where it isengaged in the installation of plumbing, heating, and air-conditioning equipment. During a recent representative pe-nod, Stockmeister had a direct inflow of products in inter-state commerce valued in excess of $50,000, which itpurchased and caused to be shipped directly to it in thetate of Ohio from points outside that State.I find that Stockmeister is an employer engaged in com-merce within the meaning of the Act.IITHE LABORORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaning ofthe Act.IIITHE UNFAIR LABOR PRACTICESThe territorial jurisdiction of Local 577 extends over 10counties in Southeastern Ohio. The larger towns in its areaare Gallipolis, Athens, and Portsmouth, where its businessoffice is located. Jackson, where Stockmeister is located isa relatively small town, 30 to 40 miles from each of thelarger towns. Stockmeister bids on jobs throughout the en-tire area and, depending on the number of contracts it has,may employ anywhere from 20 to 50 employees. Its perma-nent working force, consisting mainly of pipefitters, is nor-mally about 10.As a member of Southern Ohio Mechanical ContractorsAssociation, Stockmeister has had a bargaining relationshipwith Local 577 for many years. Their latest 3-year contractwas entered into in early 1969. It provides that the Unionis the exclusive bargaining agent for all journeymen andapprentices employed by the contractors who are engagedin the work of plumbing and pipefitting (Resp. Exh. 1, art.1, sec. 1). Article 11 provides,inter alia,that recruitment ofemployees shall be the responsibility of the local through itsoffice or other designated lacilities, and that the selection ofemployees shall not be based on or in any way affected byunion membership or any aspect or obligation of unionmembership policy or requirements. Article 2, "Union Se-196 NLRB No. 21 PLUMBERS,LOCAL 577curity" provides that all journeymen and apprentices nowemployed by the contractor who are already members ofthe Unionshall remainso during the term of the contract,while those thereafter employed shall become members ofthe Union on the earliest date provided by applicable Fed-eral law after their employment and shall thereafter remainmembers ingood standing. The same article also providesthat the Union will refer competent and qualified applicantswhen requested. Finally, the work of plumbing and pipefit-ting covered by the contract is defined as including (art. 1,sec. 2, par. 43) "all acetylene and arc welding, brazing ...or any other mode or method of making joints in connectionwith the pipefitting industry."The Charging Party, Jenkins, was hired by Stockmeisterin June 1968, and worked for it almost exclusively as awelder until he was terminated in late February or earlyMarch 1971, allegedly at the Union's insistence.He had notbeen referred to Stockmeister through the Union's officialhiring procedure. Jenkins was never a member of the Union,and was too old when he was hired to be eligible for trainingunder the Union's apprenticeship program. He was, howev-er, a skilled welder and his services were acceptable andsatisfactory to the employer. Jenkins applied for member-ship in the Union shortly before his termination but hisapplication was rejected.It is the contention of the General Counsel that A. J.Stockmeister, president of the employer, hired Jenkins withthe express oral approval of Elby Keen,businessagent ofLocal 577, when Keen was unable to supply Stockmeisterwith a welder through its hiring hall, and that Stockmeisterdischarged Jenkins after almost 3 years of steady employ-ment becausethe Union threatenedhim with termination oftheir contract on the grounds that Jenkins was not a "book-man" that is, was not a member of the Union.The Union denies that Elby Keen gave A. J. Stockmeisterapproval to hire anyone outside the established contractualreferral procedure, but argues that if approval to hire Jen-kins was ever given, it terminated when Stockmeister beganin July 1969 to include Jenkins in its reports to the OhioLaborers' District Council Fringe Benefit Program. It alsocontends that Keen nor any other agent of the Union knewthat Stockmeister was employing Jenkins in any classifica-tion in the unit for which the Union was bar.aining repre-sentative, and that when it learned of Jenkins employmentit neither caused Stockmeister to transfer him to another jobabout December 1, 1970, nor to discharge him some monthslater. The reason for Jenkins' termination is claimed to bea reduction in Stockmeister's work force. Finally, the Unionclaims that Jenkins never sought to be referred by it untilApril 1971, and that the Union therefore could at any timeduring his employment with Stockmeister have lawfully de-manded his termination, because of Stockmeister's failureto conform to the referral procedure of the contract.The Evidence as to Keen's Knowledge of Jenkins'Employment before November 1970The General Counsel's caseseeking to establish thatKeen gave Stockmeister oral approval to hire Jenkins isbased on the testimony of A. J. Stockmeister, Jenkins, andWalter Fraley, a Stockmeister foreman and union member,in whose crew Jenkins worked for a good part of his employ-ment.A. J. Stockmeister testified that he needed a welder125steady worker.' He gave hint a welding test which Jenkinspassed, and after a week or so of miscellaneous work usedhim thereafter almost exclusively as a welder. Jenkins lateralso passed a welding test given by the State of Ohio Man-power Training Center.Jenkins testified that A. J. Stockmeister hired him in June1968 for a temporary job, and then asked him to stay onpermanently as a welder. Stockmeister then assigned him towork with Foreman Fraley a month or so later. Fraleyrefused to accept him in his crew, knowing or suspectingthat Jenkins was not a union journeyman or apprentice.Stockmeister told Fraley that he hadyKeen's approval towork with Jenkins and offered to prove it by phoning Keen.Jenkins overheard their end of the phone conversation andtestified that Fraley told Keen he would not work withJenkins because he did not want to risk losing his book.Jenkins then heard Fraley say "All right, Elby. I want tomake sure because I don t want to lose my book. I don'twant no trouble with the Union. If you okay it, that's allright with me." Fraley then hung up the phone and went towork with Jenkins.Fraley's testimony corroborates that of Jenkins in its es-sential details, although he remembered the phone conver-sation with Keen as being in early 1969 rather than August1968. Fraley recalled that when Stockmeister assigned Jen-kins to his crew, he refused to work with him because he didnot have a book. Stockmeister told Fraley that it was allright to work with Jenkins, but Fraley wanted to hear itfrom the Union, so Stockmeister immediately called Keenat his office in Portsmouth, and Fraley listened in on anextension. He heard Stockmeister tell Keen that he neededthe welder and heard Keen give Stockmeister permission touse Jenkins. Keen then told Fraley that it was okay. Withthat reassurance, Fraley took Jenkins out to his job, andfrom then on Jenkins worked for him just like other welderswho were union members. Still doubtful however aboutJenkins' status, and fearful about working with a nonunionman, Fraley again brought the matter up in a conversationwith Keen in his office in February 1969, and again Keenreassured him, telling him not to worry about it, that theywould take care of it.Bearing on the question of Keen's knowledge of Jenkins'employment, there is also the testimony of Bennett, whowas secretary-treasurer of Stockmeister until July 1970.Bennett testified that two or three months before he quitworking for Stockmeister in July 1970, Keen was in theStockmeister office and a question arose as to one ofStockmeister's employees who was gettin ready to go toapprenticeship school. At that time Bennet said, the Jen-kins matter was brought up with Keen, and that Keen thentold the Stockmeister official to remind him about Jenkinsin July or August, and he would see what he could do abouthim.Keen testified that Stockmeister had never asked him forapproval to hire Jenkins in 1968, or that he had ever givenhim such approval. He also said there was never a timewhen he could not refer a welder to an employer within amatter of a few days, and that if there were no weldersavailable in his own Union, he could always call on sisterlocals in the area for aid.Events from November 1970 to March 1971In November 1970, Jenkins was working on a Stockmeis-around mid-year 1968, that he called Keen to su pl himwith one, but Keen told him he had no one available and'Jenkins also owned a truck and portable welding equipment and wasthat he should hire one for himself. He therefore hired Jen-therefore available for emergency jobs on short notice, a factor which en-kins who was a resident of Jackson and known to be ahanced hisusefulnessto Stockmeister. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDter job at the Ralston-Purina plant at Wellston, Ohio. The jobwas an expanding one, with new employees being referredto it through the Union. On November 2, Louis Pas-quale was referred to the job, and was also appointed theUnion's job steward. His first order of business was to checkthe books of those working within the Union's jurisdiction,and he thus discovered that Jenkins was not a union mem-ber. He called Keen at the Union's office in Portsmouth,and according to Pasquale, Keen told him to let Jenkinswork and everything would work itself out.According to Jenkins, after Pasquale called Keen, Pas-quale told him that there was a deal between Stockmeisterand the Union to let Jenkins work on an apprenticeshipbasis, and that Keen would send him a union book soon.Jenkins continued to work at the job for two or three weeksbut the union book never came. Stockmeister then assignedhim to other work elsewhere, but on December 1 sent himback to the Ralston-Purina plant to work on an outside gasline under Fraley's supervision.When Steward Pasquale discovered Jenkins he told him,according to Jenkins, that the men would strike unless heg ot off the job, and then informed the men that there woulde a union meeting on the job at 8:30 a.m. to discuss Jen-kins'working there. A. J. Stockmeister and Fraley thenbecame involved, and again a call was placed to Keen.According to Stockmeister, Keen then said that the bestthing would be to get Jenkins off the job. Fraley, who alsospoke with Keen, reminded Keen that he had told him thatitwas all right to work with Jenkins, and that Keen had thensaid he knew what had been done in the past but it couldnot be done any longer. Stockmeister then sent Fraley andJenkins to another one of his jobs, 50 miles away. A fewdays later, Stockmeister sent jobs, back to the Ralston-Purina job, but assigned Jenkins to a number of small jobswhere he would not be likely to run into another unionsteward. Jenkins worked sporadically this way until lateFebruary or early March, when A. J. Stockmeister told himhe had to let him go because the Union was causing him somuch trouble.The employer's records show that the last day for whichJenkins was paid was February 25, but Jenkins was surefrom his own records that he had worked for Stockmeisteruntil at least March 10. It may be that Jenkins did performservices for Stockmeister after February 25, using his porta-ble welding equipment and being paid for it as if he werean independent contractor.I do not consider the discrepan-cy indates as important,because the crucial question ineither event is why Stockmeister let him go.On February 26, and again on March 17, the Unionrejected Jenkins' application for membership on the groundthat he did not have the requisite length of experience re-quired under its constitution, and returned the $500 whichhe had submittedas his initiation fee.Before Jenkins was discharged(whether onFebruary 25,March 10, or some intermediate date) A. J. Stockmeisterhad met with the Union's executive board at his request 2One of the matters brought up at this meeting was what todo about Jenkins. Stockmeister's testimony is that he wastold not to work Jenkins because he did not have a book,and he got the clear impression from the executive boardthat his contract with the Union would be "pulled," that is,abrogated, if he continued to employ Jenkins for work with-in the Union's jurisdiction.32 I base this on Stockmeister's testimony that his meeting with the Boardoccurred the day before he told his office not to work Jenkins any more3Stockmeister testified in a rapid, free association manner, jumping fromone unfinished sentence to another,and his testimony is therefore somewhatKeen's testimony about the meeting of Stockmeister withtheexecutiveboard ismarkedlydifferentfromStockmeister's. Keen said that Stockmeister had told him,when the meeting was first set up, several weeks before itwas actually held, that Jenkins was no longer em loyyed byhim, and that no one at the meeting intimated to Stockmeis-ter that his contract with the Union would be abrogatedunlessJenkins was discharged. Keen admitted however oncross-examination, that Jenkins' name had come up at themeeting, that the executive board had asked Stockmeisterwhy he had hired Jenkins without going through the Union,and that Stockmeister had answered that either Keen or hispredecessor as business agent had given him permission todo so 4However, another member of the executive board,Hutchinson, who also testified about themeeting, said thatStockmeister had asked the Board to approve Jenkins' ap-plication for membership in the Union, and that the Boardhad asked him if he still wanted to maintain his contractwith the Union and stay in good membership. Hutchinsonalso said that Stockmeister was told that in order to live upto his contract, he would have to do his hiring under it.Findings as to the Union's Knowledge of Jenkins'EmploymentI am convinced that A. J. Stockmeister called Keen inMay or June 1968 to have a welder referred to him by theUnion, that Keen was unable to supply him with one, andthat he then told Stockmeister to hire someone on his own.I also conclude that during this or possibly in a subsequentconversation, shortly after Stockmeister began using Jen-kins as a welder, that promises were made by Keen that hewould try to get Jenkins into the Union, either as a appren-tice or after some period of years sufficient to quality anapplicant under the Union's constitution. I base these find-ings on the testimony of A. J. Stockmeister and WalterFraley as to the phone conversations with Keen in 1968, andon Fraley's face to face conversation with Keen in early1969, when Jenkins' nonunion status was raised. Jenkin stestimony as to the phone conversation between Keen onone end, and Stockmeister and Fraley on the other, is corro-borative of their testimony that Keen knew of, and hadapproved Jenkins' employment as a welder. I believe thatKeen wanted it kept quiet, because Jenkins was not a unionmember nor enrolled in its apprenticeship program, but thathe saw no alternative since he could not supply Stockmeis-ter with a skilled welder to work in Jackson at that time. Aslate as spring 1970, Keen was willing to let Stockmeisteremploy Jenkins, since he told Bennett, the Company's sec-retary-treasurer, that he was aware of Jenkins' status andwould try to do something about it.The question of what was to be done about Jenkins couldno longer be evaded after November 1, 1970, when Pas-quale, the new steward on the Company's job at the Ral-ston-Purina plant, forcefully pointed out to Keen thatStockmeister was employing a nonunion welder. Even then,Keen told Pasquale, according to the latter's testimony, tolet Jenkins continue to work and everything would workitself out. Pasquale, however, took the matter out of Keen'sjumbled.He impressedme however as a crediblewitness with respect to hisem4ploymentand termination of Jenkins and his relationship with Keen.Keenhad been electedbusiness agentin January1968, 5 or 6 monthsbefore Stockmeister hired Jenkins.S Jenkins testified that Stockmeisterhad toldhim thatif he worked for theCompany 10 years, he would get hima unionbook. I do not believe thatStockmeister would make such a promise unlesshe hadsome reasonableexpectationthat it could be done, basedon past experience and some intima-tion from Keen. PLUMBERS,LOCAL 577127hands by calling a union meeting of the pipefitters at the jobduring working hours on December f (iin effect, a workstoppage or strike),so long as Stockmeister permitted Jen-kins to work there as a welder.Itwas only then that Keenfound it expedient to revoke his former approval of Jenkins'employment, thereby upholding Pasquale's insistence thatonly union members be employed as pipefitters.Finally,Keen virtuallyadmittedthat when Stockmeistermet with the executive board in February or March 1971,the Board asked Stockmeister why he had hired Jenkinswithout going through the Union,and that Stockmeisterhad answered that he had the business agent's permissionto do S0.6I am satisfied that A.J. Stockmeister, reliant onthe Union for his pipefitters would not have jeopardized hisstatus as a union contractor,without prior clearance fromKeen to hire someone within the Union'sworkjurisdiction.What Stockmeister was unwilling to 'eopardiize in June1968, he was unwilling to jeopardizeinMarch 1971,so thatwhen members of the executive board asked him if he stillwanted to maintain his union contract,he knew and theyknew that the price for retaining his status as a union con-tractor was to get rid of Jenkins.Stockmeister in fact testi-fied that'the Board had told him not to work Jenkinsbecause he did not have a book.I therefore find from all the foregoing that Keen gave hisapproval to Stockmeister to hire Jenkins in mid-1968, be-cause he could not supply him with a welder then,and thatKeen, under the pressure exerted by Pasquale's threatenedstoppage of work on December 1, 1970, if a nonmemberworked on the Ralston-Purina job,decided to revoke hisearlier approval of Jenkins'employment.It is true thatStockmeister continued to use Jenkins more or less secretlyfor another few months until,according to Jenkins'creditedtestimony,the Union bean snooping around.Stockmeisterthen decided to meet with the Union's executive board toget the matter settled once and for all.He was unable to getthe Board to admit Jenkins to membership,and after thethreat implicit in the Board's questioning him whether hewanted the Union to "pull"his contract,he decided that hewould let Jenkins go. I further find that the Union causedStockmeister to transfer Jenkins from the Ralston-Purinajob on December 1, and eventually to discharge him, be-cause he was not a union member rather than because hehad not been properly cleared for employment by Keenthree years before.These are violations of Section 8(a)(2)and 8(b)(1)(A) 7Other Contentions of RespondentAt the resumed hearing I admitted,overGeneralCounsel's objections to its relevance,certain reports whichStockmeister had made to the Laborers'Union enclosingcontributions to that Union's Fringe Benefit Program basedin part on services performed by Jenkins.8The months forwhich such payments were made was September 1968 andJuly 1969 through June 1970. Respondent argues, on thebasis of these Stockmeister reports, that if Keen had in factgiven Stockmeister permission to hire Jenkins in 19686Keen's attempt to insinuatethatitwas his predecessor who had done thisis shown to be erroneousby the factthat he wasthe Union's onlybusinessagent in May and June 1968,when Stockmeister had called him for a welderwhom he was unableto supply.7LocalUnionNo. 38, UnitedAssociationetc. (D. I Chadbourne, Inc), 159NLRB 370;International Unionof OperatingEngineers,Local 478,162 NLRB1177;Local40, International Associationof Heat and FrostInsulators,184NLRB No. 78;andEncinal Terminals,193 NLRB No. 53.8The reportsappear as an attachment to Respondent'smotionto reopenthe record (G.C. Exh. 1(f)).(which it continues to deny) that such permission terminat-ed when Stockmeister began to list Jenkins under the La-borers'FringeBenefitProgram,under the Union'scollective-bargaining agreement with the Employer. Re-sondent also argues that Stockmeister did not considerJenkins to be part of its pipefitter crew because at varioustimes it paid him at rates not provided for under their cur-rent contract.There is no doubt that Jenkins' employment status withStockmeister was an anomaly. For some months it paid himat a rate somewhere between the beginning apprenticeshiprate and that for a journeyman, while later it paid him thefull journeyman rate provided for in its contract with Local577. At times it reported him under the Laborers' FringeBenefit Program, and at other times under the Pipefittersapprenticeship and health and welfare programs. The officeemployees who made up the Stockmeister payroll did notknow what his status was or even what duties he was per-forming; they paid Jenkins what A. J. Stockmeister toldthem to pay him, and they reported him under the variousbenefit programs in accordance with what they understoodfrom Stockmeister's ambiguous instructions or lack of in-structions.Conceding this anomalous treatment of Jenkins, I stillfind Respondent's argument ineffectual. First, none of thiswas known to Keen or to other officials of Local 577. Thereports on payments to the various Pipefitters programswent directly to an independent fund administrator, so thatduring this period Keen was not aware when paymentsbased on Jenkins' earnings were made to his funds or to theLaborers' funds. Thus if, as I have found, Keen allowedStockmeister to hire Jenkins for work within the Pipefittersunit, it hardly mattered how Stockmeister treated Jenkinsfor pay or report purposes. Secondly, and most importantly,Stockmeister employed Jenkins as a welder or for otherwork clearly within the Pipefitters jurisdiction. Even whenhe was being reported to the Laborers' District Council,Jenkins was working as a pipefitter, and not as a laborer.Stockmeister, for reasons best known to himself, treatedJenkins in a manner which was out of variance with hisobligations under the Pipefitters contract, simply becauseJenkins was not a union member rather than because hiswork was not within the Union's jurisdiction. Basically,Stockmeister's problems over Jenkins' employment arosebecause Keen was unable to resolve the dilemma caused byhis approval of Jenkins working as a welder, and theUnion s refusal to consider him as a proper applicant formembership.The Union also contends that none of its officials knewthat Jenkins was being employed to work within its bargain-ing unit, and that when it learned of it, it neither causedStockmeister to transfer him to another job on December 1,1970, nor to discharge him some months later. I have al-ready found to the contrary-that Keen approved Jenkins'employment as a welder, that Stockmeister transferred himon December 1, from the Ralston-Purina job because ofSteward Pasquale's objection to working with a nonunionman, and that Keen knew why Pasquale wanted Jenkinsremoved from the job. In this connection, Respondent alsoargues that Stockmeister finally discharged Jenkins becauseithad to reduce its work force. This contention is clearlyrefuted by Stockmeister's testimony that he would not havelaid Jenkins off because of any temporary changes in hisworkload, and that he considered Jenkins a member of hispermanent work force.Finally, the Union claims that Jenkins never asked for itsreferral while he was employed by Stockmeister, and that itcould therefore lawfully demand his termination because of 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDStockmeister's failure to follow the contract's referral proce-dure. The answer to that contention is that Stockmeister diduse the referral procedure of the contract by asking Keento send him a welder, and it was only because Keen wasunable to do so that he waived the procedure for Jenkins.Having referred Jenkins informally because it could nototherwise fulfill its contractual obligation to furnish a com-petent and qualified applicant, it has no justification forseeking Jenkins' discharge because he could not obtain theunion book which it denied him.IV. THE REMEDYPursuant to Section 10(c) of the Act, I recommend thatthe Respondent cease and desist from engaging in the unfairlabor practices found and in like or related conduct, andtake certain affirmative action designed to effectuate thepolicies of the Act.To redress the discriminatory transfer and subsequentdischarge of Charles Jenkins, which the Respondent hasunlawfully caused, I recommend that the Union notify theCompany in writing, and furnish a copy of such notice toJenkins, that it has withdrawn its objection to Jenkins' em-ployment as a welder, without prejudice to his seniority orother rights and privileges, and that it requests such uncon-ditional- reinstatement. In addition, I recommend that theRespondent make Jenkins whole for any loss of earnings hemay have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to thatwhich he would normally have earned from the date of hisdischarge to the date 5 days after it serves the written noticeof withdrawal of objection mentioned above. Backpay shallbe computed with interest on a quarterly basis in the man-ner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. The posting of an appropriate notice is also recom-mended.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.A. J. Stockmeister, Inc., is an employer en aged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Plumbers and Steamfitters Local Union No. 577,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By its demand upon Stockmeister that it first transferand then terminate Charles Jenkins because of his lack ofmembership in Local 577, Respondent caused Stockmeisterto discriminate against Charles Jenkins in regard to his hireor tenureof employment,because ofhis lack of membershipin Local 577, which membership failed to exist for reasonsother than his failure to tender the periodic dues and initia-tion fees uniformly required as a condition of acquiring orretaining membership in Local 577, to encourage member-ship in Local 577, and restrained and coerced Charles Jen-kins in the exercise of rights guaranteedby Section 7 of theAct, and thereby engaged in and is engaging in unfair laborpractices proscribed g by Section 8(b)(2) and 8(b)(1)(A) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:9ORDERRespondent, Plumbers and Steamfitters Local Union No.577, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Causing or attempting to cause A. J. Stockmeister,Inc., to transfer, terminate, or otherwise to discriminateagainst employees because of their nonmembership in itslabor organization, except to the extent that the employees'rights in that regard may be affected by an agreement re-quiring membership in a labor organizationas a conditionof employment, as authorized in Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees of A. J. Stockmeister, Inc., in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following action which is necessary to effectu-ate the policies of the Act:(a) Notify A. J. Stockmeister, Inc., in writing, with a copyto Charles Jenkins, that it has withdrawn its objection toJenkins' employment for work within its bargaining unit,and requests the Company to offer Jenkins reinstatement tohis former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previ-ous(bly enjoyed by him.))Make Charles Jenkins whole for any loss of pay hemay have suffered by reason of the discriminationagainsthim, in the manner set forth in the section entitled "TheRemedy."(c) Post in conspicuous places in all its businessoffices,meeting halls, and places where notices to its members arecustomarily posted, copies of the attached notice marked"Appendix." ° Copies of said notice, on forms provided bythe Regional Director for Region 9, shall, after being dulysigned by an authorized representative of Local 577, beposted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter. Reasonablesteps shall be taken by Local 577 to insure that said noticesare not altered, defaced, or covered by any other material.(d) Furnish to the Regional Director signed copies of thenotice marked "Appendix" for posting by A. J. Stockmeis-ter, Inc., in places where notices to employees are custom-arily posted. Copies of said notice on forms provided by theRegional Director shall, after being duly signed by an au-thorized representative of Local 57'1, be returned forthwithto the Regional Director for disposition by him.(e) Notify theRegionalDirector for Region 9, in writing,within 20 days from the date of receipt of this Decision, whatsteps the Respondent has taken to comply herewith.I I9In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shall be deemed waived for all purposes.10 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD" shallbe changed to read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."11 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notify PLUMBERS,LOCAL 577129APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause A.J. Stock-meister,Inc., to transfer,discharge,or otherwise todiscriminate against Charles Jenkins or other employ-ees because of their nonmembership in Plumbers andSteamfitters Local UnionNo. 577.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of their rights whichare guaranteed by Section 7 of the National LaborRelations Act.WE WILL notify A. J. Stockmeister,Inc., in writing,with a copy to Charles Jenkins, that we have withdrawnour objection to his employment as a welder,and willrequest the Company to offer him reinstatement to hisformer or substantially equivalent position.the Regional Director for Region 9, in writing,within20 daysfrom the dateof this Order,what steps Respondent has taken to comply herewith"WE WILL pay Charles Jenkins for the earnings he haslost because of our demand of A. J. Stockmeister, Inc.,that it discharge him, plus interest at 6 percent.PLUMBERS AND STEAMFITTERSLOCAL UNION No 577, UNITEDASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OFTHEUNITED STATES AND CANADA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building Room2407, 550 Main Street, Cincinnati, Ohio, Telephone 513-684-3686.